Citation Nr: 0617458	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-27 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for dermatitis.

2.  Entitlement to service connection for limitation of 
motion, both hands.

3.  Entitlement to service connection for residuals of cold 
injuries of the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1941 to October 1945 
and from March 1947 to March 1949.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, and from a 
September 2003 rating decision issued by the Des Moines, Iowa 
RO.  The March 2003 rating decision denied claims of 
entitlement to service connection for dermatitis and for 
limitation of motion of the hands bilaterally.  The veteran 
disagreed with that denial in April 2003 and the RO issued a 
statement of the case (SOC) in August 2003.  The veteran 
submitted a timely substantive appeal as to these claims in 
August 2003.

The September 2003 rating decision denied entitlement to 
service connection for residuals of cold injury to the hands 
and feet.  A statement received in October 2003 was accepted 
as a notice of disagreement.  A SOC was issued in October 
2004, and a timely substantive appeal was received in 
November 2004.

The veteran's representative, on behalf of the veteran, 
submitted a motion to advance the case on the docket in May 
2006.  For good cause shown, the motion for advancement on 
the docket was granted, under 38 C.F.R. § 20.900(c) (2005) in 
June 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he incurred a cold injury in 
service when his ship was stationed in the North Atlantic 
from October 1941 to December 1941.  The service personnel 
records associated with the claims file establish that the 
veteran was on board a ship, the U.S.S. NEW MEXICO, during the 
time period identified, but those 


records do not disclose where the U.S.S. NEW MEXICO was during 
that period.  Logs which would show where the ship was during 
that time period should be obtained.  If the ship's log 
confirms that the veteran was stationed in a cold climate, VA 
examination should be afforded.

Additionally, the veteran has indicated that his hands and 
feet were chronically cold following his service.  The 
veteran has indicated that he did not seek treatment for his 
cold injury symptoms, as he had been told that there was no 
medical treatment available which would alleviate the 
symptoms.  The veteran should be offered another opportunity 
to provide evidence other than from medical records to 
corroborate the chronicity of those symptoms.  The veteran's 
representative should be asked to assist the veteran to 
identify some type of alternative evidence proximate to his 
service which would reflect the veteran's sensitivity to 
cold, or to assist the veteran to identify an individual, to 
include former providers of health care, who could provide a 
statement regarding the veteran's sensitivity to cold soon 
after his service and continuing thereafter.

The veteran contends that he has residuals of use of carbon 
tetrachloride in service, including dermatitis and limitation 
of motion of the hands.  The veteran should be afforded VA 
examination, and, if a disorder for which the veteran seeks 
service connection is present, the examiner should be asked 
to identify the known long-terms effects of carbon 
tetrachloride exposure and to provide an opinion as to the 
likelihood that the veteran's claimed current disorders are 
related to exposure to that chemical.

Accordingly, the case is REMANDED for the following action:

1.  A corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided.  The 
corrective notice must include an 
explanation as to the information or 
evidence needed to establish a disability 
rating, and an explanation as to the 
information or evidence needed to 
determine an 


effective date for a grant of service 
connection, if any of the claims for 
service connection at issue is granted, 
as outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be advised of 
alternative types of evidence which can 
be used to substantiate his claim that he 
has had chronic symptoms of cold injury 
following his service, and should be 
afforded the opportunity to identify or 
submit any clinical or non-clinical 
records he believes would be relevant to 
the claim, including statements from 
individuals who observed those symptoms.  
The veteran should be advised that the 
most persuasive evidence would be 
evidence proximate to his service 
discharge, and evidence showing 
continuity of those symptoms.  The 
veteran's representative should be asked 
to assist in this identification of 
evidence.

3.  A request for review of the deck logs 
of the U.S.S. NEW MEXICO for the relevant 
period of time, October 1941 to December 
1941, should be sent to the Modern 
Military Branch, National Archives, 8601 
Adelphi Road, College Park, MD 20740, 
which is the resource from which a VBA 
Fast Letter issued on June 8, 2005, 
instructs agencies of original 
jurisdiction to seek Navy deck logs dated 
between 1941 and 1975.  The request 
should specify that the review is to 
determine the location in which the ship 
operated during that time.  If the deck 
log or other ship log is not located by 
that branch of the National Archives and 
Records Administration (NARA), contact 
the main office and 


request that it provide copies of the 
deck logs for the U.S.S. NEW MEXICO for 
the period between October 1941 and 
December 1941.  Any other appropriate 
action should be undertaken to obtain 
this information, if necessary.

4.  If the records obtained confirm that 
the ship to which the veteran was 
assigned operated in a cold climate 
during the period identified by the 
veteran, the veteran should be afforded 
VA examination to determine whether he 
currently has residuals of cold injury to 
the hands and/or feet.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination.  
Following examination of the veteran, 
including obtaining the veteran's work 
history and climate exposure history, and 
review of the relevant service medical 
records and post-service clinical 
records, the examiner should state 
whether a diagnosis of residuals of cold 
injury to the hands and/or feet is 
appropriate.  If the examiner assigns 
such a diagnosis, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the veteran's 
current dermatitis or limitation of 
motion of the hands is etiologically 
related to exposure to cold.

5.  The veteran should be afforded VA 
examination to determine whether he 
currently has dermatitis or limitation of 
motion of the hands.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination.  
Following examination of the veteran and 
review of the relevant service medical 
records and post-


service clinical records, the examiner 
should state whether a diagnosis of 
dermatitis or limitation of motion of the 
hands is in order.  For each of these 
disorders present (if any), the examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent or greater likelihood) that the 
veteran's current dermatitis or 
limitation of motion of the hands is 
etiologically related to exposure to 
carbon tetrachloride.  The examiner 
should provide a rationale for that 
opinion, including an explanation of 
known hazards of exposure to carbon 
tetrachloride.

6.  Thereafter, the claims on appeal 
should be readjudicated and the veteran 
should be notified of that adjudication.  
If any benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which addresses all of the 
evidence obtained.  The veteran should be 
afforded an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

